JUSTICE STEIGMANN, specially concurring: Although I concur fully with the judgment of the majority, I write specially to emphasize that, in my judgment, this is not a close case. In its opinion, the majority three times indicates that the party seeking to bar access to court records bears the burden of establishing “a compelling interest,” “a compelling governmental interest,” or “a compelling reason” why access should be restricted. (232 Ill. App. 3d at 1072, 1074, 1075.) The court further correctly notes that even when the moving party has met this heavy burden, the trial court should narrowly tailor any restrictions on access to address the identified compelling interest. 232 Ill. App. 3d at 1074. The present case is not close because the only explanation for closure in the record before us is that the parties (or their attorneys) prefer that the public not be permitted access to these files. Whatever the basis for that preference — facilitating settlement, desire for privacy, possible embarrassment of the parties — such preference can never demonstrate the compelling interest required to overcome the strong presumption in favor of total access to all documents of whatever nature in a court file. The only documents that could meet that “compelling interest” standard are those which are both privileged and potentially seriously damaging or embarrassing to the person holding the privilege. Examples of such documents that might meet this standard of being both privileged and seriously damaging or embarrassing are psychiatric records revealing aberrational behavior or thinking and the treatment thereof, as well as medical records revealing that a particular person has a sexually transmitted disease. The court’s decision today imposes no undue burden on those litigants who, for whatever reason, wish to keep their personal affairs private. For instance, when a suit for damages is settled, the court does not require a statement as to why and how; instead, the court merely requires an appropriately signed motion to dismiss. The parties to that case are free to make whatever contractual arrangements they wish as part of their settlement agreement and keep it to themselves by simply not making it part of the court record. In the event that a breach of the settlement agreement occurs, then, of course, it must become public. However, such breaches are rare. More importantly, filing the settlement agreement with the court concomitantly with a motion to dismiss does nothing to aid the party alleging breach beyond that which the party can achieve through a properly executed settlement agreement not filed with the court. Matters publicly testified to (when a transcript of proceedings is or can be made available) and other matters filed with the court become thereby the business of our public system of justice. No litigant, having rendered such matters public, has the right to claim any further privacy interest in them.